     Case 2:20-cv-01977-JAM-EFB Document 23 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIONELL THOLMER,                                   No. 2:20-cv-1977-JAM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    PATRICK COVELLO, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 22, 2021, the Court denied plaintiff’s applications for leave to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff twenty-one days within which to pay the $402 filing fee for this action. ECF No.
23   22. Plaintiff was warned that failure to pay the filing fee within fourteen days would result in the
24   dismissal of this action. Id. Plaintiff has not paid the fee.
25   ///
26   ///
27   ///
28
                                                         1
     Case 2:20-cv-01977-JAM-EFB Document 23 Filed 04/27/21 Page 2 of 2


 1   Accordingly, IT IS ORDERED that this action is DISMISSED.
 2

 3
     DATED: April 26, 2021                    /s/ John A. Mendez
 4
                                              THE HONORABLE JOHN A. MENDEZ
 5                                            UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
